Citation Nr: 0118180	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-11 218	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Evaluation of service-connected myasthenia gravis, status 
post thymectomy, rated 30 percent disabling from October 11, 
1994.

4.  Evaluation of service-connected major depression, rated 
noncompensably disabling from October 11, 1994 through July 
18, 1996, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from March 1991 to October 1994.  He also served in 
a reserve component of the military.

By a decision entered in August 1995, the RO in New York, New 
York, among other things, granted service connection for 
myasthenia gravis, hypertension, major depression, and scars 
of the upper back, and assigned evaluations therefor of 30, 
10, 0, and 0 percent, respectively, effective from October 
11, 1994.  The RO also denied service connection for a needle 
stick, a neck mass, and disabilities of the left ankle and 
left hip.  The veteran initiated a timely appeal with respect 
to the evaluations assigned for myasthenia gravis, 
hypertension, major depression, and scars of the upper back, 
and with regard to the denial of service connection for a 
needle stick, a neck mass, and disabilities of the left ankle 
and left hip.  Subsequently, however, by a written statement 
submitted in July 1996, he withdrew his appeal with respect 
to the needle stick, the neck mass, and the scars on his 
back.  See 38 C.F.R. § 20.204 (1996).  By a decision entered 
in July 1997, the RO in Detroit, Michigan increased his 
ratings for hypertension and major depression from 10 to 20 
and from 0 to 30 percent, respectively, effective from July 
19, 1996.  Thereafter, the veteran continued to express 
dissatisfaction with the RO's evaluation of his major 
depression.  However, by a written statement received at the 
RO in October 1997, he withdrew his appeal with respect to 
hypertension.  See 38 C.F.R. § 20.204 (1997).

In September 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's case to the RO for additional 
development of the four issues remaining on appeal 
(pertaining to myasthenia gravis, major depression, and 
disabilities of the left ankle and left hip).  The case was 
returned to the Board in February 2001, and the veteran's 
representative submitted a brief on appeal in March 2001.

In its September 1998 remand, the Board framed the issues 
pertaining to myasthenia gravis and major depression in terms 
of the veteran's entitlement to increased evaluations.  More 
recently, however, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the issues pertaining to 
myasthenia gravis and major depression were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original ratings assigned, the Board 
has re-characterized those issues as set forth above.

(The matter of the veteran's entitlement to service 
connection for disabilities of the left ankle and left hip, 
and the matter of the evaluation(s) to be assigned for 
myasthenia gravis, are addressed in the REMAND below.)


FINDINGS OF FACT

1.  During the period October 11, 1994 through July 18, 1996, 
the veteran's service-connected psychiatric disorder was 
objectively manifested by a constricted affect, dysphoric or 
depressed mood, and anxiety; the disorder required medication 
for control, but was productive of no more than "mild" 
social and industrial impairment.

2.  Since July 19, 1996, the veteran's service-connected 
psychiatric disorder has been objectively manifested by 
occasional mild defects in memory, a sometimes tearful or 
restricted affect, moderately depressed mood, anger, and 
acute anxiety productive of no more than "definite" social 
and industrial impairment; the disorder has not been 
manifested by circumstantial, circumlocutory, stereotyped, or 
otherwise abnormal speech, panic attacks occurring more than 
once a week, difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking; neither has 
the disorder been manifested by obsessional rituals, impaired 
impulse control, grossly inappropriate behavior, spatial 
disorientation, or persistent danger of hurting oneself or 
others.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for major depression for the period October 11, 1994 through 
July 18, 1996 have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7 (2000); 
38 C.F.R. §§ 4.129, 4.132 (Diagnostic Codes 9207, 9209, 9405) 
(1996).

2.  The criteria for the assignment of a rating in excess of 
30 percent for major depression for the period on and after 
July 19, 1996 have not been met. 38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 
4.130 (Diagnostic Codes 9433, 9434 (2000); 38 C.F.R. 
§§ 4.129, 4.132 (Diagnostic Codes 9207, 9209, 9405) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September and October 1974, during his first period of 
active duty, the veteran reported a history of intolerance to 
greasy foods and epigastric pain when anxious or "uptight."  
In January 1975, he was treated for vascular headaches 
aggravated by tension.  In February 1976, he requested 
something to help him sleep, and in January 1977 he was 
treated for dizziness that was thought to be psychogenic.  No 
psychiatric disorder was ever diagnosed during this period of 
active service, however, and he was found to be within normal 
limits for psychiatric parameters at the time of his 
separation examination in February 1977.  When he was 
examined for VA purposes in 1977 and 1979, it was noted that 
he had no history of mental disease, that he appeared 
pleasant and well adjusted, and that there was no disturbance 
in his thinking, memory, or personality.  In May 1982, he 
wrote VA and reported that he had experienced severe anxiety 
and depression as a result of marital difficulties, and that 
he had received psychiatric counseling.

When the veteran was examined in January 1991, shortly before 
re-entering service for his second period of active duty, he 
was found to be within normal limits for psychiatric 
parameters.  In March and June 1992, he complained of 
difficulty sleeping, and the diagnostic assessment was that 
he had insomnia.  In August 1992, he reported having problems 
with anxiety and sleep, and was given a diagnosis of chronic 
anxiety and sleep problems.  He reiterated his complaints of 
insomnia during treatment in October 1992, and in January 
1993 it was noted that he had "situational stressors," that 
he was using prescription medication, and that he had 
increased energy and was sleeping better.  In April 1993, it 
was noted that he had labile hypertension secondary to 
stress, and a history of anxiety.  When he requested a refill 
of his psychiatric medication in July 1993, it was noted that 
he was doing well and had no complaints.  In August 1993, he 
reported undergoing stress due to personal problems, and was 
given a diagnosis of "anxiety-stress," and in September 
1993 he was given a diagnosis of anxiety disorder.

During service in April 1994, the veteran reported 
experiencing intense periods of depression over the previous 
four to five months, and increased anger.  He also reported 
that he had seen a civilian provider for outpatient mental 
health treatment.  On examination, he was oriented, his 
speech was within normal limits, and he denied any suicidal 
or homicidal ideation.  He had a depressed mood and his 
affect was subdued.  The diagnostic assessment was that he 
had major depression versus dysthymia.  Subsequent mental 
status examinations in April, May, and June 1994 were noted 
to be within normal limits.  Axis I diagnoses included 
depressive disorder, depression in remission, and rule out 
residual attention deficit disorder.  Medication was 
continued, and the treatment plan was to continue with mental 
health follow-up.  In July 1994, he complained of some 
increase in symptoms with a decrease in his dose of 
medication.  On examination, he was oriented and in no acute 
distress.  He speech was normal in volume and tone, he had a 
full range of affect, and there was no evidence of a thought 
disorder.  His mood was euthymic and somewhat anxious.  He 
was given an Axis I diagnosis of major depression in partial 
remission, and his medication was increased.

When the veteran was examined for VA purposes in March 1995, 
it was noted that he had a history of depression and anxiety 
with complaints of insomnia, poor memory and concentration, 
fear, sexual dysfunction, feelings of hopelessness and 
inadequacy, mild suicidal thoughts, and an urge to cry.  It 
was also noted that he had had outpatient psychiatric care 
for the past two and half years, and that he was taking 
psychiatric medication that controlled his condition.  He 
reported that he was a physician's assistant intern at a 
private hospital, that he had had multiple marriages, and 
that he liked movies, watching television, riding a 
stationary bike, reading, and socializing with family on a 
limited basis.  On examination, he was alert, oriented, and 
cooperative.  He was neatly dressed, spoke in a quiet voice, 
and gave relevant and concise responses.  His mood appeared 
to be within normal limits, and there was no evidence of a 
specific anxiety syndrome or suicidal or psychotic thought 
content.  His memory, intelligence, general information, 
calculation, proverb interpretation, differentiation of small 
things, and judgment in a specific situation were all 
satisfactory.  The diagnostic assessment was that he had 
major depression, in remission.  The examiner recorded a 
Global Assessment of Functioning (GAF) score of 75, which was 
noted to be indicative of only mild interference with 
functioning.

In April 1995, the veteran presented for VA treatment with 
complaints of increased diastolic blood pressure and 
"stress."  He also complained of sleep difficulty and 
decreased energy.  He reported a history of depression, 
recently worse, and it was noted that he was taking 
psychiatric medication.  On examination, he was well-groomed 
in casual clothes.  He was alert, oriented, related well, had 
good eye contact, and was fluent.  His thought processes were 
coherent and logical, and his insight and judgment were good.  
There was no evidence of suicidal or homicidal ideation.  His 
affect was constricted, but a full range was attainable.  His 
mood was dysphoric, and he had feelings of worthlessness and 
low self esteem.  He was given an Axis I diagnosis of 
dysthymia, and his current medications were continued.

A treatment record from Montefiore Medical Group, apparently 
from October 1995, shows that the veteran had a history of 
depression and anxiety, and that he was taking psychiatric 
medication.  Letters from one of the veteran's employers, 
dated in November and December 1995, indicate that the 
veteran exhibited below-average performance during a training 
program for physician's assistants, that he showed 
significant deficiencies in learning and the performance of 
his job, and that he was recommended for termination because 
of an inability to complete his probationary period.  A 
discharge summary from Harper Hospital, dated in December 
1995, shows that he had depression two to three years earlier 
that was treated with medication.

In April 1996, the veteran underwent an evaluation by a VA 
social worker.  He reported a history of anxiety and 
depression, increasing in severity, and complained of poor 
concentration, sleeping problems, lack of energy, weakness, 
isolation, and marital discord.  He denied any current or 
past suicidal or homicidal ideation.  With regard to his 
marital problems, he reported that his wife was involved in 
counseling and that the relationship had improved.  He also 
expressed a wish to be more physically active with his 
children.  He indicated that he had had no problems 
establishing friends in the past, that he was isolated due to 
his illness, and that he was close to his family, but that 
they lived out of state.  He reported that he had no current 
hobbies, but said that he liked to exercise, view old movies, 
and tinker with old cars.  He also indicated that he had had 
an interest in reading the past, but that poor concentration 
interfered with that.

On subsequent VA treatment in April 1996, a diagnostic 
assessment of recurrent major depression was recorded.  In 
May 1996, he complained of sexual dysfunction and difficulty 
sleeping.  It was noted that his mood was less depressed and 
that his affect was brighter.  In June 1996, it was noted 
that sleeping was still a problem, but that his sexual 
dysfunction was better with a change in the dosing of his 
medication.  In July 1996, he complained of recurring 
anxiety, difficulty with sleep, sexual dysfunction, and a 
generally euthymic mood.  It was noted that he was anxious, 
and that he was taking medication for depression.

A telephone report of contact from a William Solomon, M.D., 
dated in August 1996, shows that the veteran was depressed 
when seen on or before April 1996, but that he tried to "put 
on a good face" when seen in the physician's office.

When the veteran was examined for VA purposes in December 
1996, he complained of depression with fleeting suicidal 
ideations, but had no plans to hurt himself.  He also 
complained of memory and concentration problems, anxiety, 
irritability, insomnia, disturbed appetite, lack of sex 
drive, chronic fatigue, and lack of interest in being with 
others.  He denied having auditory or visual hallucinations, 
but reported that he had been terminated from several jobs 
over the previous two years because of his inability to keep 
up with the pace of the job and the difficulty he experienced 
concentrating.  He indicated that he attended school one day 
per week, and described his typical day as staying in bed 
unless he needed to get up to do something, such as go to a 
class.  He also indicated that he enjoyed playing with his 
electric train.  On examination, he was alert, oriented, 
cooperative, well-developed, and looked slightly younger than 
his stated age.  He was satisfactorily groomed, sat with a 
pleasant facial expression, and his speech was spontaneous 
and progressed in a normal fashion.  His mood and perception 
appeared normal, and his affect was appropriate.  His 
generalized knowledge appeared bright, and his insight and 
judgment were good.  His memory appeared only mildly 
defective, and his suicidal risks were noted to appear 
moderately low.  The diagnostic assessment was that he had 
recurrent major depression, and the examiner recorded a GAF 
score of 60.

In April 1997, the veteran presented for evaluation by a 
social worker at University Psychiatry Centers with 
complaints of a worsening depression over the previous five 
years, since he was diagnosed with myasthenia gravis.  He 
also complained of loss of sexual activity, low energy, 
hopelessness, sadness, and anxiety.  He reported that he had 
been very bonded with his older children in the past, but 
said that he was currently unable to bond with his younger 
children.  It was noted that he had had a mild chronic 
depression all of his life, and that he more recently had had 
major depressions while coming to grips with his losses and 
his future.  He denied having suicidal or homicidal ideations 
or plans.  On examination, he was cooperative, open, and had 
good insight into his problems.  He was oriented and his 
speech was normal.  His intelligence was average or above.  
His affect was tearful.  The social worker concluded that 
myasthenia gravis compounded the veteran's depression and 
greatly impacted his ability to work.  She noted that the 
veteran had become withdrawn, and was in the process of 
grieving the loss of his career as a physician's assistant.
 
When the veteran was examined for VA purposes in November 
1997, he reported a history of treatment and medication for 
psychiatric difficulties.  He said that he was miserable, and 
indicated that he often isolated himself in his bedroom.  He 
reported good contact with a daughter in Memphis, and less 
contact with a son in Oklahoma City.  On examination, he was 
oriented and could multiply 6 x 7 and recall three of three 
words after several minutes.  It was noted that his condition 
appeared to be a vague and pervasive negativity.  He 
expressed a self-questioning attitude, and once or twice 
during the examination leaned his head back and silently 
wept.  The diagnostic assessment was that the veteran had 
dysthymia, and the examiner recorded a GAF score of 60.

A letter from a William M. Leuchter, dated in January 1999, 
shows that the veteran had a long history of depression 
dating back many years.  It was noted that he was taking 
psychiatric medication.  A letter from Dr. Solomon, dated in 
February 1999, indicates that the veteran has had problems 
with significant depression as a result of myasthenia gravis.

When the veteran was examined for VA purposes in February 
1999, he complained of depression, stress, sleep 
difficulties, poor concentration, and irritability.  He 
reported that he stayed in bed, that he did not like to go 
out, that he totally avoided other people and did not have 
close friends.  His wife reported that he was isolative, felt 
uncomfortable, and did not involve himself with his children.  
On examination, the veteran was neatly dressed and groomed, 
and he was verbal with good eye contact.  He was oriented, 
and his speech was clear, relevant, and spontaneous.  There 
was no motor agitation or retardation, and he showed no 
evidence of active suicidal or homicidal thoughts, ideas, or 
plans.  He had no delusions or hallucinations.  His ability 
to calculate, subtract, and interpret proverbs was adequate.  
He had insight into his problems, and his judgment was 
intact.  His remote memory was intact, and his recent memory 
was fair.  He was preoccupied by his physical problems, and 
had delayed recall of two of three items after three to four 
minutes.  His mood was 5/10.  He was tearful at times, and 
his affect was restricted.  The diagnostic assessment was 
that he had a depressive disorder, not otherwise specified, 
and the examiner recorded a GAF score of 65.

In July 1999, the veteran presented for treatment at 
University Psychiatry Centers with complaints of major 
depression, anger, anxiety, insomnia, fatigue, social phobia, 
and isolation.  He reported declining function, and said that 
he had not had a "real" job for three years.  He also 
reported very vague ideations of "being better off dead," 
with no plan and no previous attempt.  He denied homicidal 
ideations and impulsive or aggressive behavior.  It was noted 
that he was oriented and that his thought content and 
processes were coherent.  It was also noted that he was 
capable of self care and independent functioning, although 
there was some decline in his attention to appearance.  His 
mood was depressed and angry.

When the veteran was examined for VA purposes in August 1999, 
he reported feelings of anger and decreased hope.  He also 
reported difficulty concentrating, sleeping, and making 
decisions, and said that he was always depressed and anxious.  
He indicated that he had lost eight jobs since 1994, and said 
that his last real employment had been three years ago.  He 
also indicated that he had been taking courses at Wayne State 
University in the recent past.  He reported that he had no 
social function at all, that he did not have a single friend, 
and that his room was his refuge.  On examination, he was 
alert and did not appear to be mentally ill.  He seemed 
relaxed and even content.  Personal hygiene and basic 
activities of daily living appeared to be very well 
maintained.  He denied having hallucinations or delusions, 
and it was noted that he had not behaved inappropriately.  He 
said that he had thought about suicide, but was not going to 
carry it out.  He displayed no clinical evidence of short- or 
long-term memory impairment, and could recall three of three 
words after several minutes.  He spoke in a relaxed, normal, 
and modulated tone, with logical development of words, and he 
was not beset with obsessive or ritualistic behavior.  When 
asked about panic attacks, he reported that he had had "a 
few" over the past eight months, lasting minutes.  The 
examiner noted that these appeared to be more acute anxiety 
experiences, however, and recorded an Axis I diagnostic 
assessment of dysthymia and recurrent major depression with a 
GAF score of 70.  In so doing, the examiner explained that 
the veteran's condition had evolved from a service-connected 
major depression to dysthymia.  The examiner quoted from a 
medical treatise for the proposition that a person who has 
experienced major depression may have the condition clear 
incompletely, and chronically suffer a residue of dysthymic 
disorder that tends to last for many years.  With regard to 
the GAF score, the examiner noted that a review of the 
veteran's chart, including reports of prior VA examinations, 
would indicate that his score would fall in the 50-60 range, 
and that a score in the range of 51-60 was indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, and school functioning.  The examiner further 
noted, however, that the GAF score was very coarse tool in a 
field in which there is a good deal of impressionistic and 
nebulous literature, and not much to rely upon.  The examiner 
estimated that the veteran's social impairment was 
"definite" at 30 percent, and that his occupational 
impairment was also "definite" at 30 percent.

Later in August 1999, the veteran presented for treatment at 
University Psychiatry Centers with a depressed mood, sadness, 
and some tearfulness.  A reference was made to his 
"volunteer work at VA."  Later that same month, an Axis I 
diagnosis of severe dysthymia with anxiety was recorded, with 
a GAF score of 65.

II.  Legal Analysis

The veteran contends that the evaluations currently assigned 
for his service-connected psychiatric disorder are 
inadequate.  In essence, he maintains that the condition has 
rendered him unemployable.  He says that he has been totally 
dysfunctional for work since his release from service in 
1994, that he is unable to concentrate, has no attention 
span, and cannot follow simple instructions.  He also says 
that he is socially isolated, and that he spends 90 percent 
of his time in bed when not trying to work.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Major depression and dysthymia are evaluated in accordance 
with criteria set forth in 38 C.F.R. part 4.  Amendments to 
those criteria became effective on November 7, 1996, during 
the pendency of the veteran's appeal.  See Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 
(1996).

Prior to November 7, 1996, a zero percent rating was 
warranted for major depression with psychotic features, or 
major depression with melancholia, if the condition was in 
full remission.  38 C.F.R. § 4.132, Diagnostic Codes 9207, 
9209 (1996).  Ratings of 10, 30, 50, and 70 percent, 
respectively, were warranted if the condition was productive 
of mild, definite, considerable, or severe impairment of 
social and industrial adaptability.  Id.  A 100 percent 
rating was warranted if the condition was manifested by 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  Id.

For dysthymia and major depression without melancholia, a 
zero percent rating was warranted under the old criteria if 
the condition was manifested by neurotic symptoms which 
somewhat adversely affected relationships with others, but 
which did not cause impairment of working ability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  Mild social and 
industrial impairment warranted a 10 percent rating; definite 
social and industrial impairment warranted a 30 percent 
rating; considerable social and industrial impairment 
warranted a 50 percent rating; and severe social and 
industrial impairment warranted a 70 percent rating.  Id.  If 
the symptomatology so adversely affected the attitudes of all 
contacts except the most intimate so as to result in the 
veteran's virtual isolation in the community, or if the 
symptoms were totally incapacitating and bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, a 
100 percent rating was warranted.  A 100 percent rating was 
also warranted if the veteran was demonstrably unable to 
obtain or retain employment as a result of psychoneurotic 
symptoms.  Id.  See 38 C.F.R. § 4.129 (1996); Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a zero percent rating is warranted if 
major depression or dysthymia has been diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 
(2000).  A 10 percent rating is warranted if the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or if the symptoms are controlled by 
continuous medication.  Id.  A 30 percent rating is warranted 
if the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 50 percent rating is warranted under the new criteria if 
major depression or dysthymia is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted under 
the new criteria if major depression or dysthymia is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the Board notes that the revised law 
pertaining to the evaluation of mental disorders does not 
allow for retroactive application prior to November 7, 1996.  
When the new regulations were promulgated, the Secretary 
specifically indicated that November 7, 1996, was to be the 
effective date for the revisions.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. at 52,695 
(1996).  Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.  See also 
VAOPGCPREC 3-2000 (April 10, 2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence supports the 
assignment of a 10 percent rating under the old criteria, but 
no more, for the veteran's service-connected psychiatric 
disorder for the period October 11, 1994 through July 18, 
1996.  Although his disorder was found by one examiner to be 
in remission in March 1995, a previous examiner in service 
found the disorder to be in only partial remission in July 
1994, and treatment records dated in April 1995, April 1996, 
and July 1996 appear to indicate that the disorder was at 
least minimally active during most of the 1995-96 time frame, 
manifested by objective findings such as constricted affect, 
dysphoric or depressed mood, and anxiety, and requiring 
medication for control.   Under the circumstances, therefore, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the evidence establishes the presence of 
active psychiatric symptoms, productive of mild social and 
industrial impairment, so as to warrant the assignment of a 
minimum 10 percent rating for the period prior to July 19, 
1996.  A rating in excess of 10 percent is not warranted, 
however, because only minimal symptoms, such as constricted 
affect and disturbed mood, are shown by objective medical 
evidence during that time frame.  In addition, the only GAF 
score reported during that period-a score of 75 contained in 
the report of a March 1995 VA examination-is indicative of 
no more than slight impairment in social, occupational, or 
school functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  Absent objective evidence of symptoms productive 
of anything more than mild social and industrial impairment 
prior to July 19, 1996, a rating in excess of 10 percent for 
that period cannot be awarded.

Turning to the matter of the evaluation to be assigned for 
the veteran's psychiatric disorder on and after July 19, 
1996, the Board finds that a rating in excess of 30 percent 
is not warranted for that period under the old criteria.  
Although one VA examiner indicated in an August 1999 report 
that a review of the file would indicate that the veteran's 
GAF score would fall in the range of 50 to 60, neither that 
examiner, nor any other examiner who evaluated the veteran 
after July 19, 1996, ever assigned the veteran a GAF score of 
less than 60.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (indicating that a score in the range of 51 to 60 
is indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning).  Indeed, on 
three occasions, in February and August 1999, the veteran was 
given GAF scores in excess of 60.  Consequently, in light of 
those scores, and in view of the fact that the medical 
evidence from the period after July 19, 1996 indicates that 
his disorder has been objectively manifested by rather 
moderate symptoms, such as mildly defective memory, 
tearfulness, moderately depressed mood (5/10), anger, acute 
anxiety, and restricted affect, it is the Board's conclusion 
that the veteran's psychiatric disorder has been productive 
of no more than "definite" social and industrial impairment 
since July 19, 1996.  See VAOPGCPREC 9-93 (Nov. 9, 1993) 
(defining the word "definite" in this context as 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.").  The totality 
of the evidence demonstrates that the veteran has not been 
virtually isolated in the community or unable to obtain or 
retain employment since July 19, 1996, as a result of his 
psychiatric disorder alone (the record shows that he suffers 
from significant other disability, including myasthenia 
gravis, and his moderate to high GAF scores belie his 
assertion that his difficulties with work and social 
relationships are due to psychiatric disability alone), and 
he has not been shown to suffer from totally incapacitating 
psychotic or psychoneurotic symptoms during that time.  A 
rating in excess of 30 percent under the old criteria, for 
the period on and after July 19, 1996, is denied.

The Board also finds that a rating in excess of 30 percent 
for the period on and after July 19, 1996 is not warranted 
under the new criteria.  Although the available evidence 
shows that the veteran's psychiatric disorder has been at 
times manifested by some of the symptoms required for a 
higher rating-such as flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships-the 
evidence also shows that many of the other manifestations 
required for a higher rating have not been present during the 
time period here in question.  The evidence shows, for 
example, that his speech has not been found to be 
circumstantial, circumlocutory, stereotyped, or otherwise 
abnormal at any time since July 19, 1996.  The evidence also 
shows that he probably has not suffered any true panic 
attacks since July 19, 1996, but rather that he has had only 
acute anxiety experiences.  It has been noted that his 
general knowledge appears bright, that his ability to 
calculate and subtract is adequate, and that his intelligence 
is average or above, and so it would appear that he has the 
ability to understand complex commands.  On those occasions 
when he has exhibited an impairment of memory, the impairment 
has been described in terms which indicate that it is mild.  
His judgment has consistently been described as good or 
intact, his thought content and processes have been described 
as coherent, and his ability to interpret proverbs correctly 
seems to suggest that he does not have any significant 
impairment in abstract thinking.  In addition, there is 
nothing in the record to suggest that his disorder is 
manifested by obsessional rituals that interfere with routine 
activities, that he has impaired impulse control, or that he 
exhibits grossly inappropriate behavior.  Neither is there 
anything in the record to suggest that he suffers from 
spatial disorientation, or that he is in persistent danger of 
hurting himself or others.  Under the circumstances, 
therefore, it is the Board's conclusion that his overall 
disability picture since July 19, 1996 most closely 
approximates that contemplated by the new criteria for a 30 
percent rating, and that a rating in excess of 30 percent is 
not warranted.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In the present case, with regard to the matter of the 
evaluation(s) to be assigned for the veteran's service-
connected psychiatric disorder, the Board finds that the 
requirements of the new law have been substantially 
satisfied.  By a statement of the case (SOC) dated in October 
1995, and by supplemental SOCs (SSOCs) dated in May 1996, 
October and November 1997, and August and October 2000, the 
RO notified the veteran of the information and evidence 
necessary to substantiate his claim.  He has been examined on 
multiple occasions for purposes of evaluating his disorder, 
and numerous pieces of evidence, including statements from 
the veteran's employer and VA and private medical reports, 
have been obtained for association with his file.  In 
addition, the veteran has asserted, in essence, in statements 
dated in May 1999 and December 2000, that there is no further 
relevant evidence on this issue that exists and can be 
obtained.  Consequently, inasmuch as VA has already provided 
substantial notice and assistance on this issue, a remand for 
further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Adjudication of this issue, without remand to 
the RO, poses no risk of prejudice to the veteran.


ORDER

A 10 percent rating is granted for the veteran's service-
connected psychiatric disorder for the period October 11, 
1994 through July 18, 1996, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 30 percent for the veteran's service-
connected psychiatric disorder for the period after July 19, 
1996 is denied.


REMAND

As noted above, the VCAA contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  In light of the VCAA, and for the reasons set forth 
below, the Board finds that further development is warranted 
with respect to the veteran's claims for service connection 
for disabilities of his left ankle and left hip, and with 
regard to his claim for a higher evaluation for service-
connected myasthenia gravis.

With regard to the left ankle and left hip, the Board notes 
that the record contains a private medical report, dated in 
December 1994, which indicates that the veteran may have a 
chondroblastoma or osteoid osteoma of the left ankle.  The 
Board also notes that the record contains a VA examination 
report, dated in March 1995, which appears to show that he 
may have limited motion in his left hip.  The veteran appears 
to be complaining of recurrent symptoms in the vicinity of 
these joints, and has advanced argument to the effect that 
his problems in those areas can be attributed to his active 
military service.  Accordingly, under the VCAA, he is 
entitled to an examination for purposes of obtaining an 
opinion as to the nature and etiology of his difficulties.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  Because he has not yet been afforded 
such an examination, a remand is required.  38 C.F.R. § 19.9 
(2000).

A remand is also required so that the veteran can be afforded 
another examination aimed at assessing the severity of his 
service-connected myasthenia gravis.  Under the VA rating 
schedule, evaluations for myasthenia gravis in excess of the 
minimum 30 percent rating are assigned under the diagnostic 
codes that correspond to the condition's various 
manifestations.  See 38 C.F.R. § 4.123, Diagnostic Code 8025 
(2000).  Here, although the veteran was afforded an 
examination in August 1999 for purposes of assessing the 
severity of his myasthenia gravis, the report of the 
examination does not contain sufficient detail for a proper 
rating of his disability.  The report indicates, for example, 
that his condition is manifested by drooping eyelids and 
muscle weakness, and complaints of fatigue and difficulty 
breathing and swallowing, but contains very little 
information as to the relative severity of these problems.  
Another examination is therefore required.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should arrange to have the 
veteran scheduled for an examination of 
his left ankle and left hip.  The 
examiner should review the claims folder 
in connection with the examination, X-
ray the veteran's left ankle and left 
hip, and provide an opinion as to 
whether the veteran has a current 
disability of the left ankle and/or left 
hip that can be in any way attributed to 
service or an already service-connected 
disability.  A complete rationale for 
all opinions must be provided.

2.  The RO should also arrange to have 
the veteran scheduled for an examination 
for purposes of assessing the severity 
of his myasthenia gravis.  The examiner 
should review the claims folder in 
connection with the examination, and 
should discuss in terms that are 
relevant to the rating schedule any 
functional impairments the veteran 
suffers as a result of the condition.  
If the veteran is found to have a ptosis 
due to myasthenia gravis, for example, 
the examiner should indicate whether the 
pupil is wholly obscured, whether the 
pupil is one-half or more obscured, or 
whether the pupil is less than one-half 
obscured.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6019.  Similarly, if the 
veteran is found to have diplopia due to 
myasthenia gravis, and the diplopia is 
more than occasional, and not 
correctable, the examiner should arrange 
to have the muscle function of the 
affected eye(s) measured using a 
Goldmann Perimeter Chart.  See 38 C.F.R. 
§§ 4.77, 4.84a, Diagnostic Code 6090.  
If the veteran is found to suffer from 
symptoms analogous to those suffered by 
individuals with chronic fatigue 
syndrome, such as fatigue, generalized 
muscle aches or weakness, or sleep 
disturbance, the examiner should 
indicate whether such symptoms are 
controlled by continuous medication; 
whether the symptoms wax and wane, or 
are nearly constant; whether the 
symptoms cause periods of bed rest and 
treatment by a physician and, if so, how 
long such periods of incapacitation 
last; and whether the symptoms restrict 
routine daily activities by less than 25 
percent, by 25 to 50 percent, or by more 
than 50 percent of the pre-illness 
level, or whether the symptoms are so 
severe so as restrict routine daily 
activities almost completely and to the 
extent that self-care is occasionally 
precluded.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  If the veteran is 
found to have shortness of breath due to 
myasthenia gravis, the examiner should 
arrange to have pulmonary function tests 
performed in order to measure the extent 
of the impairment.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600-6604.  The 
examiner should also describe the 
surgical scar resulting from the 
thymectomy, and should indicate whether 
the scar is poorly nourished and subject 
to repeated ulceration, tender and 
painful on objective demonstration, or 
otherwise causative of limitation of 
function.  The examiner should further 
provide an opinion as to whether 
myasthenia gravis alone renders the 
veteran unemployable.  Consultation with 
other examiners must be accomplished, as 
necessary, and a complete rationale for 
all opinions must be provided.

3.  After all notification and 
development required by the VCAA has 
been completed, the RO should take 
adjudicatory action on the veteran's 
claims for service connection for 
disabilities of his left ankle and left 
hip, and on the matter of the 
evaluation(s) to be assigned for 
myasthenia gravis.  If any benefit 
sought is denied, a SSOC should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).  He may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



